DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 04/30/2021 responsive to the Office action filed 06/30/2020 has been entered. Claims 1, 5, 6, 8, 13, 15, 16 and 19 have been amended. Claims 3, 4, 11, 14, 17 and 20 have been canceled. New claims 21-26 have been added. Claims 1-2, 5-10, 12-13, 15-16, 18-19 and 21-26 are pending in this application. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered. 

Response to Arguments

Applicant’s arguments, see Amendments pages 7-11 filed 04/30/2021, with respect to the rejections of the claims 1, 5-7 and 15 under 103 rejections have been fully considered and are addressed in the revised rejection. Upon further consideration, a new ground(s) of rejection is made in view of Khoshnevis (US 7,814,937-of record) in view of Busch et al. (US 5,085,824) and Israel (US 2015/0239148-of record).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 21 recite the limitation “a feedback wheel which is passively rotated by friction” in lines 2-3 of claim 5 and lines 10-11 of claim 21. The specification only recites that “the term “fixed wheel” refers to a wheel which is passively rotated by friction.” (Pa [0014]), but does not teach any feedback wheel being passively rotated by friction.
The remaining dependent claims 6-9 and 22-26 are also rejected under 112(a) since the claims depend upon the claims 5 and 21, respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-10, 12, 15-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 7,814,937-of record) in view of Busch et al. (US 5,085,824) and Israel (US 2015/0239148-of record).
 
With respect to claims 1 and 10, Khoshnevis teaches a scalable three dimensional printing apparatus (“a deployable crafting machine”, Fig. 5) comprising 
a runway assembly (“vehicle rail 109 and mobile rail 113”) on which the gantry bridge and the gantry legs traverse back and forth (“The bridge 103 may then be made to traverse back and forth over all or portions of the length of the rails 109 and 113”, Co 6 li 50-52);
a gantry bridge (“the bridge 103”); and 


Khoshnevis further teaches a plurality of gantry legs (“the column 201 and 303”, Co li 48-49) which support the gantry bridge (“the bridge 103”), but differs from the claim in that Khoshnevis is silent to (a) a selectively extendable runway assembly; (b) at least one tractor assembly movable along the selectively extendable runway assembly, wherein said at least one tractor assembly comprises a plurality of tractor fixed wheels and a tractor motor connected to a tractor drive wheel, wherein a portion of said selectively extendable runaway assembly is located between said plurality of tractor fixed wheels and said tractor drive wheel, said plurality of tractor fixed wheels making rolling contact with the portion of said selectively extendable runway assembly at a first location on a first side of the portion and said tractor drive wheel making rolling contact with the portion of said selectively extendable runway assembly at the first location on a second side of the portion opposite from the first side, said plurality of tractor fixed wheels and said tractor drive wheel gripping the portion of said selectively extendable runway assembly therebetween from the opposite first and second sides thereof; and (c) a movable printing trolley attached to the printing column for moving the printing column along the gantry bridge.

Although Khoshnevis is silent to an extension of the rail, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khoshnevis’s apparatus to extend the rails by joining more rail segments in order to extend the length of rails for the purpose of facilitating the extrusion of a longer structure.
As to (b), Busch related to a driving system for a gantry. Busch teaches that in the gantry 10 a bridge 12 is supported by frames 14, 16, the frames 14, 16 are fixedly joined to drive trucks 18, 20, respectively, which are mounted on guide rails 22 (Co 3 li 44-54). Busch further teaches that the drive truck 18 comprises motor 46, driven wheel 58 which is joined to the motor (Co 5 li 45, 50-51) and undriven wheel 94 (Co 7 li 21) (Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khoshnevis’s apparatus with the teachings of Busch so that the one would use Busch’s drive trucks including motors, driven wheels and undriven wheels, for the purpose of connecting and supporting the legs on the runway assembly so as to move the legs and the gantry bridge.
Busch teaches the motor and the drive wheel connected to the motor, but does not specifically teach a plurality of tractor fixed wheels, wherein a portion of said selectively extendable runaway assembly is located between said plurality of tractor fixed wheels and said tractor drive wheel, said plurality of tractor fixed wheels making 
In the same field of endeavor, systems for spray printing construction, Israel teaches that the system 1100 includes two base carriages 1102 located on opposite sides of a circular base rail 1104 and support opposite ends of a bridge truss or arch truss 1106 (Pa [0103] and Fig. 11), the base carriage 1102 may interface with the base rail 1104 using a rail interface 1108, which includes a plurality of wheel elements to ensure smooth movement and even weight distribution of the base carriage 1102, and in some embodiments, the wheels of rail interface 1108 may interface with the base rail 1104 from multiple angles, such as from the top of the rail and side of the rail in an “L” configuration, and in some embodiments, safety wheels may maintain wheel contact with rails while “L” frames give second line of safety. (Pa [0104]). Figs. 11-15 show the wheel arrangements of rail interfaces and Israel teaches that a rail interface may comprise a plurality of wheels to ride on and securely grasp base rails (Pa [0107], [0109], [0110] and [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Busch with the teachings of Israel so that the one would provide additional wheels (as shown in Fig. 11) with the driven wheel and the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to (c), Israel further teaches that the system comprises sprayer apparatus 110 on arch carriages configured to mount to and traverse the arch system 102 (Pa [0039] and Fig. 1), and the sprayer apparatus 700 may interface with an arched truss or rail system using a system of rail-interfacing wheels 706 (Pa [0094] and Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khoshnevis’s apparatus with the teachings of Israel so that the one would use the Israel’s system of wheels 606 attached to the printing column for moving the printing column along the gantry bridge smoothly.

With respect to claim 2, Busch as applied in the combination regarding claim 1 above further teaches that said tractor motor (“46”) is connected to said tractor drive wheel (“58”) by a continuous loop connection (“transmission 52”, Co 4 li 26 and Fig. 2).

With respect to claims 5 and 7, Busch as applied in the combination regarding claim 1 above further teaches that said at least one tractor assembly further includes a rotational sensor (“encoder 92”, Co 7 li 19) mounted to a feedback wheel (“undriven wheel 94”, Co 7 li 21) which is passively rotated by friction to make rolling contact with the portion of said selectively extendable runway assembly at second location of the potion the second location being spaced from the first location (Fig. 2).

With respect to claim 6, Busch as applied in the combination regarding claim 5 above further teaches that said rotational sensor is configured to measure an angular position of the feedback wheel (“the travel sensors 92l and 92r measure rotational position of the undriven wheels 94l, 94r”, Co 7 li 37-38) and provide a machine controller for controlling the scalable three dimensional printing apparatus, with positional feedback, by reporting the angular position of the feedback wheel to the machine controller (“The left and right travel sensors 92l, 92r include conventional electrical lines 96l and 96r, respectively, for providing first and second, or left and right feedback travel signals Tl a and Tr a indicative of the actual, or measured, transverse positions of the drive trucks 18, 20 along the guide rails 22.”, “The travel error signal Te is simply obtained”, “The travel error signal Te is combined with at least one of the left and right velocity command signals Vl c and Vr c for changing, or adjusting, the velocity of a e with the respective velocity command signals.”, Co 7 li 22-28, 42-43 and 50-61).

With respect to claims 8 and 9, the combination as applied to claim 5 above teaches that the additional wheel opposite said feedback wheel as taught by Israel would be the claimed biasing mechanism connected to said feedback wheel to bias said feedback wheel into place against the portion of said selectively extendable runway assembly at the second location thereof. 

With respect to claim 12, Khoshnevis as applied to claim 1 above teaches the gantry bridge 103 in the first embodiment (Fig. 1), and Khoshnevis further teaches the foldable bridge consisting of two or more segments hinged or joined together in order to facilitate the extrusion of a wider structure (Co 9 li 11-19 and Fig 9). Although Khoshnevis does not explicitly disclose that the gantry bridge is selectively replaceable, one would have found it obvious to selectively replace the bridge having different length in order to facilitate the extrusion of a longer or shorter structure.

With respect to claim 15, Israel as applied in the combination regarding claim 1 above further teaches that the movable printing trolley (Fig. 7) comprises rail-interfacing wheels 706 including a plurality of wheels to interface with the plurality of rails of the truss system 704, each having parallel axes of rotation, and at least one additional 
Since Busch teaches the arrangement/configuration of the drive truck including the motor, the driven wheel, and the undriven wheel for driving it on the rail, one would have found it obvious to replace the motor 702 with Busch’s motor and connect it to one wheel on the gantry bridge for the purpose of driving the printing trolley on the rail. In this modification, the wheel connected to the motor would be the claimed trolley drive wheel and the wheel opposite to the trolley drive wheel would be the claimed trolley fixed wheel.

With respect to claims 16 and 18, Israel as applied in the combination regarding claim 1 above further teaches that sprayer apparatus 600 may include a sprayer arm 602 to adjust a z-axis or distance position for example by using arm rails 610 (Pa [0092] and Fig. 6), but does not explicitly teach a plurality of column rollers surrounding said printing column (“a sprayer arm 602”). However, one would have found it obvious to use the same system of rail-interfacing wheels 706 including a 

With respect to claim 19, Israel as applied in the combination regarding claim 18 above teaches the roller interface, i.e. the rail has a round configuration (Figs. 6 and 7), and most of wheels have U-shaped surface grooves. Even if one wheel opposite to other wheels on the rail does not show the U-shaped surface groove in Fig. 7, since Israel further teaches that any other means for achieving traction and moving the arch carriage 406 may be employed, such as grooves, slots, holes, a sufficiently secure grip of the rail interface, other means, or any combination thereof (Pa [0059]), one would have found it obvious to modify the wheel to have the same shape of surface groove as other wheels for the purpose of sufficiently secure grip of the rail interface.

With respect to claims 21, 22 and 26, Khoshnevis teaches a scalable three dimensional printing apparatus (“a deployable crafting machine”, Fig. 5) comprising 
a runway assembly (“vehicle rail 109 and mobile rail 113”) on which the gantry bridge and the gantry legs traverse back and forth (“The bridge 103 may then be made to traverse back and forth over all or portions of the length of the rails 109 and 113”, Co 6 li 50-52);
a gantry bridge (“the bridge 103”); and 
a printing column (“a sprayer arm 602” in “the material delivery nozzle 105”) which moves along a gantry bridge (“the bridge 103”) (“The material delivery nozzle 105 
Khoshnevis further teaches a plurality of gantry legs (“the column 201 and 303”, Co li 48-49) which support the gantry bridge (“the bridge 103”), but differs from the claim in that Khoshnevis is silent to (a) a selectively extendable runway assembly; (b) at least one tractor assembly movable along a selectively extendable runway assembly, wherein said at least one tractor assembly comprises a plurality of tractor fixed wheels and a tractor motor connected to a tractor drive wheel, wherein a portion of said selectively extendable runway assembly is located between said plurality of tractor fixed wheels and said tractor drive wheel, wherein said plurality of tractor fixed wheels and said tractor drive wheel rotate while in rolling contact with the portion of said selectively extendable runway assembly at a first location of the portion, wherein said at least one tractor assembly further includes a feedback wheel which is passively rotated by friction to make rolling contact on the portion of said selectively extendable runway assembly at a second location of the portion; and (c) a movable printing trolley which moves along a gantry bridge and the printing column attached to said movable printing trolley.
As to (a), Khoshnevis further teaches the foldable bridge consisting of two or more segments hinged or joined together in order to facilitate the extrusion of a wider structure (Co 9 li 11-19 and Fig 9).
Although Khoshnevis is silent to an extension of the rail, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khoshnevis’s apparatus to extend the rails by joining more rail segments in 
As to (b), Busch related to a driving system for a gantry. Busch teaches that in the gantry 10 a bridge 12 is supported by frames 14, 16, the frames 14, 16 are fixedly joined to drive trucks 18, 20, respectively, which are mounted on guide rails 22 (Co 3 li 44-54). Busch further teaches that the drive truck 18 comprises motor 46, driven wheel 58 which is joined to the motor (Co 5 li 45, 50-51) and undriven wheel 94 (Co 7 li 21) (Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khoshnevis’s apparatus with the teachings of Busch so that the one would use Busch’s drive trucks including motors, driven wheels and undriven wheels, for the purpose of connecting and supporting the legs on the runway assembly so as to move the legs and the gantry bridge. In this configuration, the driven wheel would be the tractor drive wheel, the undriven wheel would be the feedback wheel, and they are positioned on the same side (the claimed second side) but at different locations.
Busch teaches the motor, the drive wheel connected to the motor, and the undriven wheel, but does not specifically teach a plurality of tractor fixed wheels, wherein a portion of said selectively extendable runway assembly is located between said plurality of tractor fixed wheels and said tractor drive wheel, wherein said plurality of tractor fixed wheels and said tractor drive wheel rotate while in rolling contact with the portion of said selectively extendable runway assembly at a first location of the portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Busch with the teachings of Israel so that the one would provide additional wheels (as shown in Fig. 11) with the driven wheel and the undriven wheel respectively for the purpose of smooth movement and even weight distribution of the drive truck and giving second line of safety. In this modification, the wheel under the rail would be the fixed wheel gripping the portion of said selectively extendable runway assembly with the driven wheel therebetween from the opposite first and second sides thereof. Even if Fig. 11 of Israel does not show multiple fixed wheels gripping with the wheel on the rail, one would have found it obvious to select the number of the fixed wheel by routine experimentations for the purpose of smooth In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to (c), Israel further teaches that the system comprises sprayer apparatus 110 on arch carriages configured to mount to and traverse the arch system 102 (Pa [0039] and Fig. 1), and the sprayer apparatus 700 may interface with an arched truss or rail system using a system of rail-interfacing wheels 706 (Pa [0094] and Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khoshnevis’s apparatus with the teachings of Israel so that the one would use the Israel’s system of wheels 606 attached to the printing column for moving the printing column along the gantry bridge smoothly.

With respect to claim 24, Busch as applied in the combination regarding claim 22 above further teaches that said at least one tractor assembly further includes a rotational sensor (“encoder 92”, Co 7 li 19) mounted to the feedback wheel (“undriven wheel 94”, Co 7 li 21 and Fig. 2) and configured to measure an angular position of the feedback wheel (“the travel sensors 92l and 92r measure rotational position of the undriven wheels 94l, 94r”, Co 7 li 37-38) and provide a machine controller for controlling the scalable three dimensional printing apparatus, with positional feedback, by reporting the angular position of the feedback wheel to the machine controller (“The left and right travel sensors 92l, 92r include conventional electrical lines 96l and 96r, respectively, for l a and Tr a indicative of the actual, or measured, transverse positions of the drive trucks 18, 20 along the guide rails 22.”, “The travel error signal Te is simply obtained”, “The travel error signal Te is combined with at least one of the left and right velocity command signals Vl c and Vr c for changing, or adjusting, the velocity of a respective one of the left and right drive trucks 18, 20 … A conventional combiner 100, which may simply take the form of conventional software algorithms in the motion controller 40a, predeterminedly combines the travel error signal Te with the respective velocity command signals.”, Co 7 li 22-28, 42-43 and 50-61).
 
With respect to claims 23 and 25, the combination as applied to claims 22 and 24 above teaches that the additional wheel opposite said feedback wheel as taught by Israel would be the claimed biasing mechanism connected to said feedback wheel to bias said feedback wheel into place against the portion of said selectively extendable runway assembly at the second location thereof. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 7,814,937-of record) in view of Busch et al. (US 5,085,824) and Israel (US 2015/0239148-of record) as applied to claim 1 above, and further in view of Magerl et al. (US 2008/0013678-of record).
 
With respect to claim 13, Khoshnevis as applied to claim 1 above teaches that the gantry bridge (“the bridge 103”) is supported by a plurality of gantry legs (“the 
Magerl teaches a CT targeting appliance (Fig. 3) having two straight support column 2 connected at the upper ends or near their upper ends by a straight crossbeam 3 so that the unit made up of support columns and crossbeam forms a gantry-like frame (gantry) (Pa [0032]), and if the two support columns 2 consist of in each case two parts 2a and 2b which are displaceable one within the other in the manner of a telescope, the height of the gantry can be adjusted (Pa [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus with the teachings of Magerl so that the one would substitute the Magerl’s support column for the gantry legs in order to adjust the height of the gantry.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742